IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 1363 Disciplinary Docket No. 3
                  Petitioner    :
                                :
             v.                 :             No. 43 DB 2008
                                :
JOHN J. KELLER,                 :            Attorney Registration No. 10282
                  Respondent    :            (Lehigh County)



                                      ORDER



PER CURIAM:



                          th
      AND NOW,this 15 day of October, 2014, there having been filed with this Court

by John J. Keller his verified Statement of Resignation dated August 25, 2014, stating

that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Rule 215, Pa.R.D.E., it is

      ORDERED that the resignation of John J. Keller is accepted; he is disbarred on

consent from the Bar of the Commonwealth of Pennsylvania; and he shall comply with

the provisions of Rule 217, Pa.R.D.E.      Respondent shall pay costs, if any, to the

Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.